Citation Nr: 0930157	
Decision Date: 08/12/09    Archive Date: 08/19/09

DOCKET NO.  06-39 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Whether the reduction in rating for traumatic arthritis 
of the lumbar spine, with postoperative residuals of a 
laminectomy/discectomy at L5-S1, from 60 percent to 20 
percent was proper.  

2.  Entitlement to an evaluation in excess of 20 percent for 
traumatic arthritis of the lumbar spine, with postoperative 
residuals of a laminectomy/discectomy at L5-S1.  

3.  Whether the termination of entitlement to a total 
evaluation on the basis of individual unemployability was 
proper.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARINGS ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The Veteran had active duty from January 1997 to November 
1999.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  

The Veteran testified at a hearing before the Board at the RO 
in March 2009; the undersigned Veterans Law Judge presided.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  


FINDINGS OF FACT

1.  The Veteran's 60 percent evaluation for traumatic 
arthritis of the lumbar spine, with postoperative residuals 
of a laminectomy/discectomy at L5-S1, was in effect for less 
than five years at the time of a May 2006 rating decision 
that decreased the evaluation for the lumbar spine disability 
to 20 percent and ended entitlement to individual 
unemployability.  

2.  The January 2006 rating decision that proposed the 
reduction and the May 2006 rating decision that reduced the 
rating to 20 percent properly complied with the provisions of 
38 C.F.R. § 3.105(e) and 38 C.F.R. § 3.344.  

3. The greater weight of the evidence shows that the 
Veteran's traumatic arthritis of the lumbar spine, with 
postoperative residuals of a laminectomy/discectomy at L5-S1, 
has been manifest since August 2006 by limitation of forward 
flexion to no less than 60 degrees, without any 
incapacitating episodes.  

4.  The May 2006 rating decision did not find and the 
evidence then of record did not show by clear and convincing 
evidence that the Veteran was actually employable.  


CONCLUSIONS OF LAW

1.  The reduction in the rating for traumatic arthritis of 
the lumbar spine, with postoperative residuals of a 
laminectomy/discectomy at L5-S1, from 60 percent to 20 
percent was proper.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.105(c), 3.344(c), 4.1, 4.2, 4.10, 4.40, 4.45, 
4.59 (2005), and 4.71a, Code 5293 (2003).  

2.  The criteria are not met for a rating greater than 20 
percent for traumatic arthritis of the lumbar spine, with 
postoperative residuals of a laminectomy/discectomy at L5-S1.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.40, 4.45, 4.59, and 4.71a, Code 5233 (2008).  

3.  A total disability rating based on individual 
unemployability is restored, effective from August 1, 2006.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.105(e), 
3.344(c) (2005).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Analysis

The record shows that a 40 percent evaluation was assigned 
for the Veteran's lumbar spine disability in an August 2000 
rating decision, effective from November 23, 1999.  This 
evaluation was assigned under the provisions of 38 C.F.R. § 
4.71a, Code 5292.  A March 2003 rating decision increased the 
evaluation for the Veteran's lumbar spine disability to 60 
percent, effective February 14, 2002, under 38 C.F.R. § 
4.71a, Code 5293.  A September 2000 rating decision 
established entitlement to a total rating based on individual 
unemployability due to service connected disabilities, also 
effective from November 23, 1999.  See 38 C.F.R. §§ 3.321, 
4.16.  

The RO proposed in a January 2006 rating decision to reduce 
the disability evaluation for the lumbar spine disability 
from 60 percent to 20 percent and to end the Veteran's 
entitlement to a total rating based on individual 
unemployability.  The Veteran was informed of this proposal 
on January 11, 2006, and was given 60 days to respond.  The 
evaluations were decreased in a May 2006 rating decision.  
The effective date of the reductions was August 1, 2006.

A veteran's disability rating shall not be reduced unless an 
improvement in the disability is shown to have occurred.  38 
U.S.C.A. § 1155.  The United States Court of Appeals for 
Veterans Claims (Court) has consistently held that when an RO 
reduces a veteran's disability rating without following the 
applicable regulations, the reduction is void ab initio.  See 
Greyzck v. West, 12 Vet. App. 288, 292 (1999).  

Prior to reducing a veteran's disability rating, VA is 
required to comply with several regulations applicable to all 
rating-reduction cases, regardless of the rating level or the 
length of time that the rating has been in effect.  See 38 
C.F.R. §§ 4.1, 4.2, 4.10, 4.40, 4.45, 4.59 (2007); see Brown 
v. Brown, 5 Vet. App. 413, 420 (1993).  These provisions 
impose a clear requirement that VA rating reductions be based 
upon review of the entire history of the veteran's 
disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(1991).  Such review requires VA to ascertain, based upon 
review of the entire recorded history of the condition, 
whether the evidence reflects an actual change in the 
disability and whether the examination reports reflecting 
such change are based upon thorough examinations.  Thus, in 
any rating-reduction case not only must it be determined that 
an improvement in a disability has actually occurred but also 
that that improvement actually reflects an improvement in the 
veteran's ability to function under the ordinary conditions 
of life and work.  See Faust v. West, 13 Vet. App. 342, 350 
(2000).  

Generally, when reduction in the evaluation of a service-
connected disability is contemplated and the lower evaluation 
would result in a reduction or discontinuance of compensation 
payments, a rating proposing the reduction or discontinuance 
will be prepared setting forth all material facts and 
reasons.  The beneficiary must be notified at his or her 
latest address of record of the contemplated action and 
furnished detailed reasons therefore.  The beneficiary must 
be given 60 days for the presentation of additional evidence 
to show that compensation payments should be continued at the 
present level.  38 C.F.R. § 3.105(e).  

The Board finds that the RO properly complied with the 
provisions of 38 C.F.R. § 3.105(e) in this case.  

In certain rating reduction cases, VA benefits recipients are 
to be afforded greater protections, set forth in 38 C.F.R. §§ 
3.344(a), (b).  Those sections provide that rating agencies 
will handle cases affected by change of medical findings or 
diagnosis, so as to produce the greatest degree of stability 
of disability evaluations consistent with the laws and VA 
regulations governing disability compensation and pension.  
However, the provisions of 38 C.F.R. § 3.344(c) specify that 
those considerations are required only for ratings which have 
continued for long periods at the same level (five years or 
more), and that they do not apply to disabilities which have 
not become stabilized and are likely to improve.  
Reexaminations disclosing improvement, physical or mental, in 
these disabilities will warrant a reduction in rating.  

In this case, therefore, because the 60 percent rating was in 
effect for less than 5 years and because arthritis and disc 
disease may show improvement in functional ability, the 
provisions of §§ 3.344(a), (b) do not apply.  

As discussed above, the Veteran's lumbar spine disability was 
initially rated, in August 2000, under the provisions of Code 
5292, on the basis of limitation of motion.  The increase in 
the rating to 60 percent was assigned in March 2003 under the 
provisions of Code 5293, for intervertebral disc syndrome.  
The Board observes that the criteria for evaluating 
intervertebral disc syndrome were revised in September 2002, 
subsequent to the Veteran's claim for increase.  Thus, it was 
incumbent on the RO to consider both the old and the revised 
criteria, and to use the criteria that resulted in the higher 
rating.  Although the 60 percent rating was the highest 
rating allowed under either set of criteria, the old criteria 
for Code 5293 were used in assigning that rating.  

Having recognized that a rating cannot be reduced solely on 
the basis of changed rating criteria, the May 2006 rating 
decision considered only the criteria that were previously in 
effect in determining that a reduction in the rating for the 
lumbar spine disability to 20 percent was warranted.  

The evidence of record when the RO increased the rating to 60 
percent showed the Veteran's report that any type of activity 
would precipitate and aggravate his low back pain.  He was 
then taking Vicodin and Parafon Forte for the pain, and 
possibly an unknown narcotic.  Range of motion of the lumbar 
spine was recorded as 15 degrees of flexion, 20 degrees of 
extension, 5 degrees of lateral flexion in each direction, 
and 10 degrees of lateral rotation in each direction.  There 
was a mild to moderate degree of pain on any movement.  A VA 
examiner in June 2002 noted that the Veteran would drag his 
right leg when walking.  He reportedly had used a cane for 
the previous three years.  The Veteran was unable to stand on 
his toes, nor could he stand on his right heel; he was able 
to do a partial squat.  Paraspinal muscle spasm was noted to 
be present on both sides.  The Achilles reflex was diminished 
on the right, as well as sensory and strength loss in the L4-
5 and S1 dermatomes on the right.  Straight leg raise testing 
was positive bilaterally.  The examiner concluded that the 
above findings showed evidence of residual radiculopathy 
secondary to the lumbar laminectomy.  The June 2002 examiner 
also commented that the Veteran was able to mow the lawn with 
a riding mower and could do other very light yard work.  He 
was also able to drive a car.  

A VA neurologist evaluated the Veteran in March 2005.  At 
that time, the Veteran reported low back pain radiating into 
both legs; he denied any difficulty with ambulation.  He was 
using a TENS unit, with some relief.  An epidural steroid 
injection approximately one week earlier had produced no 
relief.  The Veteran was then taking Nortriptyline 
intermittently, although it provided no relief.  He was also 
taking OxyContin twice a day, and occasional non-steroidal 
anti-inflammatory drugs.  On examination, sensation was 
decreased on the anterolateral aspect of the right leg, down 
to the dorsum of the foot.  Muscle strength was 5/5 
throughout, except for the right foot, which showed 3+/5 
dorsiflexion and 4/5 plantar flexion.  Reflexes were 3+, 
except for the ankle jerks, which were both 1+.  The Veteran 
ambulated with a cane.  The examiner noted that recent 
electromyography (EMG) showed no evidence of right L5-S1 
radiculopathy, although an MRI in August 2004 showed evidence 
of a right paracentral disc protrusion.  

A VA compensation review examination was obtained in December 
2005.  The Veteran reported that the reason he was not 
working was primarily his back and leg pain, but he was also 
severely disabled with bilateral knee pain, and neck and arm 
pain.  He had been seen by many doctors for his pain.  He 
described constant lumbosacral pain that would shoot into his 
buttocks and down the backs of his legs to both heels, with 
the pain being much worse on the right.  The Veteran used a 
cane, as well as an orthotic to relieve his right foot drop; 
he did not wear a lumbosacral support.  He also reported 
numbness in the dorsum of his right foot.  He denied having 
any therapy since his separation from service.  The Veteran 
indicated that a private physician had injected some material 
in his spine several months previously, but he had received 
no relief from it.  A TENS unit had been of some value.  The 
examiner noted that most doctors, VA and private, who had 
seen the Veteran felt that he was severely addicted to 
narcotics, although the Veteran was adamant that he was not 
addicted.  It was noted that in each of the VA compensation 
examinations, as well as examinations by private physicians, 
the Veteran had very little findings in proportion to his 
complaints.  When asked about flare-ups, the Veteran 
indicated that his pain was so severe that no flare-up could 
make it any worse.  He stated that his pain was "off the 
charts and should be rated as a 15" on the pain scale.  The 
Veteran reported that he would spend most of his day watching 
television, doing a small amount of walking, although he 
could drive a car without difficulty.  He was then using a 
similar dosage of OxyContin twice a day, with acetaminophen 
four times a day.  The examiner noted that the Veteran was 
unable to get the narcotic dosage he wanted through the VA 
system, but he was able to obtain the drugs through private 
physicians, whom he would not name.  Finally, the examiner 
indicated that the medical records showed that the Veteran 
had been involved in a motor vehicle accident in January 
2004.  Reportedly, although a brain injury was initially 
suspected, it was determined that his problem was primarily 
psychiatric in nature and most likely related to his drug 
usage.  

On examination in December 2005 by the VA compensation 
examiner, the Veteran was noted to walk into the room using a 
cane, and was able to get up and down from a chair with 
minimal difficulty; there was no abnormality in his gait.  
The Veteran indicated, however, that if he were to remove his 
orthosis, he would be dragging his right foot.  He was unable 
to walk on his right heel or toe, and could do so only with 
great difficulty on the left side.  He got onto the examining 
table without difficulty, although with a slight wince, which 
he said was related to his back.  Lasegue's test was 
negative, and all reflexes were equal and brisk.  On motor 
examination, the Veteran was reluctant to exert any force in 
the right foot; muscle strength in the left foot was 5/5 for 
each motion.  He "could merely give the slightest quiver of 
his toes" of his right foot, but when a Babinski test was 
performed, plantar movement of the toes was noted to be full 
and brisk.  The Veteran "could not or would not" evert or 
invert his ankle.  The examiner stated that the Veteran's 
attitude was "suspect."  On examination to light touch, the 
Veteran stated that he could hardly feel anything on the 
dorsum of the foot, and he also had decreased feeling 
throughout the rest of his right leg up to the groin.  
Sensation in the left leg reportedly felt normal to the 
Veteran.  The examiner indicated that both lower extremities 
appeared well-muscled; there was no visible sign of atrophy, 
although the Veteran thought there was more atrophy closer to 
the ankle.  Lumbosacral spine x-rays reportedly showed 
minimal degenerative changes and the disc spaces were fairly 
well preserved; overall, the findings were noted to be 
"minimal to negligible."  Finally, the examiner noted the 
Veteran's report that he was "unable to do any type of work 
including work if he could lie down."  He stated that "he 
has so much pain that a flare up could not be measured as 
more severe than [the pain] he has [all the time] and 
therefore, the word is meaningless to him."  The examiner 
agreed with the "many notes in the chart that his symptoms 
far exceed the findings on physical exam, x-ray, MRI and 
nerve conduction studies."  He agreed that the etiology of 
the discrepancy could be drug addiction, psychological 
causes, and malingering.  

Subsequent to the VA compensation examination, additional 
medical records were obtained, including VA and private 
treatment records, as well as records developed in 
conjunction with the Veteran's claim for Social Security 
disability benefits, entitlement to which was established 
beginning in February 1998, based on all of the Veteran's 
disabilities, but due in large part to his lumbar spine 
disability.  An Administrative Law Judge in May 2001 noted 
that, "Although the claimant's complaints of pain and other 
symptoms and the reported limitations associated with those 
complaints are perhaps greater than can be explained by the 
objective findings, the medical reports establish that there 
are findings that can be associated with the claimant's 
symptoms."  

As discussed above, other private treatment records show that 
the Veteran sustained severe injuries, including traumatic 
brain injury, in a motor vehicle accident in 2004.  The 
records indicated, however, that his brain injury was minimal 
and his primary issues related to pain management.  The 
summary of a brief hospitalization in March 2004 for 
rehabilitation stated that the Veteran had significant 
behavioral issues.  The physicians at that facility "opted" 
not to prescribe any pain medication (which the Veteran was 
reportedly getting from physicians out of state), noting a 
concern about narcotic overuse and dependence.  

The Veteran testified at a hearing at the RO in March 2006 
regarding the severe degree of pain he had at all times, 
despite treatment with medication, a TENS unit, and steroid 
injections.  He indicated that the pain began during service 
and had persisted to the present.  The Veteran admitted that 
no physician had prescribed bed rest for his disability.  He 
described in detail how his pain affected his daily life, 
preventing him from doing essentially any activity for more 
than a short period of time.  He related how he relied on 
narcotic medication to be able to tolerate his pain to any 
extent, but he essentially denied any problem with drug 
addiction.  

Repeat EMG in June 2007 was interpreted as showing some old 
chronic changes, but nothing new.  The examiner stated that 
at least some of the findings appeared to be voluntary on the 
Veteran's part.  

Another VA compensation examination was conducted in August 
2008.  The examiner noted the history of the Veteran's spinal 
disability, as set forth in the clinical records.  He was 
reportedly taking two Tramadol pills (an opiate) every four 
hours, which provided "not much" pain relief, and 
Nortriptyline at bedtime.  The examiner indicated that the 
Veteran had not had any incapacitating episodes within the 
previous 12 months.  He used a cane and a brace, and could 
walk one to three miles; it was noted, however, that he 
stated he could stand for only 10 minutes before having to 
sit.  The examiner indicated that mild paraspinal muscle 
spasm was present, but it was not severe enough to cause 
abnormal gait or spinal contour.  Muscle strength was normal 
in the left leg (5/5) and was noted to be 4/5 throughout the 
right leg, except for 3/5 for right ankle dorsiflexion.  The 
Veteran reported decreased sensation to vibration, pinprick, 
and light touch in the entire right leg and foot; no specific 
dermatome pattern was identified.  Lower extremity reflexes 
were either normal or hyperactive.  Forward flexion was 
accomplished to 60 degrees, lateral flexion to 30 degrees in 
each direction, and lateral rotation to 30 degrees in each 
direction.  The Veteran reported pain in the spine with any 
movement in those axes throughout the entire movement.  He 
stated that he could not extend his spine, but was noted by 
the examiner to mildly extend the lumbar spine when putting 
on his shirt without evidence of pain.  The Veteran was 
unable to perform the Lasegue's test on the right, as he 
reported that he could not flex his right leg at the hip; 
however, the examiner noted that he was able to do active 
straight leg raise on the right when lying down, with pain 
reported at 20-40 degrees.  Bilateral lower extremity muscle 
mass was symmetrical and well developed without evidence of 
atrophy.  The examiner commented that there was no additional 
restriction in range of motion in any axis on repetitive 
motion, due to pain, fatigue, instability, or lack of 
endurance.  

The August 2008 examiner noted that the Veteran was 
independent in disrobing/dressing and transferring to and 
from the examining table.  Although there appeared some mild 
right foot drop, he was able to dorsiflex enough to maintain 
good balance.  While he was unable to flex his right hip 
during muscle testing, the Veteran was able to flex it high 
enough to place the foot on the seat of a chair to ties his 
shoe at the conclusion of the examination.  He was also able 
to lift each leg independently while seated, crossing ankle 
over opposite knee to put on his socks - all without report 
of increased pain.  His movements were noted to be fluid and 
coordinated.  The Veteran stated that the pain was constant 
and severe, regardless of what he did.  

Subsequent private treatment records show that the Veteran 
began seeing a new physician in November 2008.  Records from 
that physician reflect prescription of increasing dosages of 
narcotics, although very few clinical findings - abnormal or 
otherwise - were recorded.  The records show that in March 
2009, the Veteran's medications included OxyContin 60mg three 
times a day, OxyContin 20mg twice a day, and OxyContin 5mg 
every six hours as needed for breakthrough pain.  

At the Veteran's Board hearing in March 2009, he stated that 
he hadn't used a cane in a couple years, but still wore a 
foot brace.  He testified that he had trouble getting dressed 
and was in pain all the time.  But he indicated that he could 
walk a mile and was able to play handicapped baseball games.  
Further, he reported that he had felt better since his 2004 
motor vehicle accident.  The Veteran stated that no physician 
had prescribed bed rest since his separation from service.  
He noted that he was still receiving Social Security 
disability insurance for his back.  

Addressing first the issue of the reduction of the rating for 
the Veteran's lumbar spine disability, the Board observes 
that, despite the Veteran's report of severe pain in his back 
and legs, all of the medical evidence beginning in 2005 
showed rather minimal abnormal clinical findings.  Further, 
the VA compensation examiner in December 2005, as had many 
other examiners, noted that the Veteran's pain complaints far 
exceeded the noted clinical findings.  That examiner agreed 
with other examiners that the discrepancy between the 
complaints and the clinical findings could be due to drug 
addiction, psychological causes, or malingering.  

The Board finds that the medical evidence that was available 
at the time of the May 2006 rating decision that reduced the 
disability rating demonstrated functional impairment that did 
not exceed moderate impairment, with intermittent relief, as 
contemplated by the criteria for evaluating intervertebral 
disc syndrome that were in effect prior to September 2002.  
Code 5293.  That degree of impairment warranted a 20 percent 
rating.  The Board finds that the evidence showed that 
improvement in the Veteran's lumbar spine disability had 
actually occurred, and also that the improvement actually 
reflected an improvement in the Veteran's ability to function 
under the ordinary conditions of life.  In making this 
determination, the Board accords great weight to the 
examiners' statements regarding the Veteran's apparent 
exaggeration of his complaints.  Further, there was no 
evidence of any incapacitating episodes due to the 
disability, as defined by the revised criteria that became 
effective in September 2002, as to warrant a compensable 
rating on that basis.  See Code 5293, effective September 23, 
2002.  The medical evidence available at the time of the May 
2006 rating decision did not address range of motion of the 
lumbar spine so as to permit evaluation of the disability on 
that basis, under either the old criteria or the revised 
criteria, effective in September 2003.  

Therefore, considering the evidence that was then of record, 
the Board concludes that that the RO's reduction of the 
rating for the Veteran's lumbar spine disability from 60 
percent to 20 percent in the May 2006 rating decision was 
proper.  

In considering whether a rating greater than 20 percent is 
warranted for the lumbar spine disability for any portion of 
the appeal period, the Board must use the rating criteria 
that have been in effect during that period.  The current 
criteria provide that a compensable rating based on 
incapacitating episodes requires episodes having a total 
duration of at least one week during the preceding 12 months.  
In this case, there is no evidence, including by the 
Veteran's own admission, of any incapacitating episodes since 
his separation from service.  Therefore, a compensable rating 
on that basis is not warranted.  

Further, a rating greater than 20 percent on the basis of 
musculoskeletal manifestations requires at least limitation 
of forward flexion of the thoracolumbar spine to 30 degrees 
or less.  The only recent examiner who has reported range of 
motion data for the Veteran's thoracolumbar spine is the 
August 2008 VA compensation examiner, who noted that forward 
flexion was accomplished to 60 degrees.  Although the Veteran 
has consistently reported pain on any movement of his back, 
the August 2008 examiner observed that many movements, e.g., 
getting onto the examination table and dressing, were 
accomplished with little evidence of pain.  Further, numerous 
examiners have commented that the Veteran's complaints far 
exceeded the clinical and x-ray findings, and findings on 
neurological testing.  Finally, because the August 2008 
examiner commented that there was no additional functional 
limitation on repetitive movement, a greater rating is not 
warranted on that basis.  See DeLuca v. Brown, 8 Vet. App. 
202 (1995).  Therefore, the Board finds that the criteria for 
a rating greater than 20 percent were not met at any time 
during the appeal period.  Accordingly, an increased rating 
for the Veteran's lumbar spine disability must be denied.  

In reaching this decision, the Board has considered the 
provisions of 38 C.F.R. § 3.321(b)(1).  However, inasmuch as 
those provisions apply also to the Veteran's award of a total 
disability rating based on individual unemployability, the 
Board finds that the requirements for referral of the case 
for evaluation for an extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
current appeal.  38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1991); Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).  

Turning next to the RO's termination of the Veteran's total 
disability rating based on individual unemployability, the 
Board notes that the provisions of 38 C.F.R. § 3.105(e) are 
also applicable to this issue.  However, the record shows 
that the RO properly complied with those provisions, as 
discussed above.  

The regulations also provide, however, that, in reducing a 
total disability rating based on individual unemployability, 
caution must be exercised in such a determination that actual 
employability is established by clear and convincing 
evidence.  38 C.F.R. § 3.343(c).  The "clear and convincing" 
standard requires that capacity for work be proven to a 
"reasonable certainty" but not necessarily be 
"undebatable."  Vanerson v. West, 12 Vet. App. 254, 258 
(1999).  The clear and convincing standard of proof is an 
intermediate standard between preponderance of the evidence 
and beyond a reasonable doubt.  Fagan v. West, 13 Vet. App. 
48, 55 (1999); Olson v. Brown, 5 Vet. App. 430, 434 (1993).

In this case, the RO properly complied with the procedural 
provisions of 38 C.F.R. § 3.105(e) and also properly 
concluded that, once the rating for the low back disability 
was reduced, a TDIU could no longer be continued under 38 
C.F.R. § 4.16(a) as a matter of law because the schedular 
requirements for TDIU under that provision were no longer 
met.  (In this regard, it is noted that as a result of that 
reduction, the combined schedular rating for the Veteran's 
disabilities was reduced to 40 percent.)  The record does not 
reflect that the RO considered whether the case warranted 
referral for extraschedular consideration of TDIU under 38 
C.F.R. § 4.16(b).  The rating decision stated generally that 
"the evidence fails to show that you are unemployable due to 
service connected disabilities."  However, because this case 
involved the termination of a TDIU already in effect, the 
Board concludes that the RO should have considered the 
provisions of section 3.343(c) in determining whether to 
refer this case for extraschedular consideration of the 
continuance of TDIU under section 4.16(b).  Since the RO 
failed to do such, there is no clear and convincing evidence 
showing actual unemployability.  See 38 C.F.R. § 3.343(c).  
In fact the record indicates that the Veteran was unemployed 
at the time of the termination of the total rating and has 
remained unemployed since.  But the evidence did not 
affirmatively show that he was actually employable in May 
2006.  Therefore, the termination of the total rating is void 
ab initio, and the total disability rating based on 
individual unemployability is restored.  



II.  Duties to notify and to assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  

In the present case, VA satisfied its duty to notify by means 
of an August 2006 letter from the agency of original 
jurisdiction (AOJ) to the appellant.  The letter informed the 
appellant of what evidence was required to substantiate his 
claims, and of his and VA's respective duties for obtaining 
evidence.  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the 
claimant's demonstrating a noticeable worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life (such as a 
specific measurement or test result), the Secretary must 
provide at least general notice of that requirement to the 
claimant.  Additionally, the claimant must be notified that, 
should an increase in disability be found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity of a 
particular disability from noncompensable to as much as 100 
percent (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, at 43-44. 

Although the Veteran was notified generally concerning what 
needed to be shown to support a higher disability evaluation, 
he was not given the specific notice required by Vazquez-
Flores prior to the denial of his claim for increase.  
Nonetheless, both the rating decision and the statement of 
the case and supplements thereto that discussed the 
assignment of higher disability evaluations specifically 
informed him of the rating criteria that would be applied, 
and he had an opportunity to supply information or evidence 
concerning worsening or increase in severity of the 
disabilities at issue and the effect such worsening has on 
his employment and daily life - and he, in fact, did so at 
his RO and Board hearings.  Thus, the Board concludes that 
the Veteran, in this instance, was not prejudiced by the lack 
of specific notice required by Vazquez-Flores prior to 
adverse decisions that are the subject of this appeal.  

The Board acknowledges that the required notice was not 
provided before the adverse decision in May 2006.  Although 
the appellant has the right to content-complying notice and 
proper subsequent VA process, he has received that notice.  
The error in not providing the required notice prior to the 
adverse decision was cured by the August 2006 letter, and so 
is harmless.  Moreover, the appellant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and to respond to VA notices, including at two 
hearings.  Also, in March 2006, the RO notified the Veteran 
of the information and evidence necessary to establish the 
downstream elements of a rating and the effective date for a 
rating, as required by Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Board finds that the purpose behind the 
notice requirement has been satisfied because the appellant 
has been afforded a meaningful opportunity, including at two 
hearings, to participate effectively in the processing of his 
claims and appeal.  For these reasons, it is not prejudicial 
to the appellant for the Board to proceed to finally decide 
this appeal.  

The law also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2007).  This "duty to assist" ordinarily contemplates that 
VA will help a claimant obtain records relevant to the claim, 
whether or not the records are in Federal custody.  

In this case, the Board finds that the duty to assist has 
been fulfilled.  During the course of this appeal, the 
Veteran has been afforded multiple VA compensation 
examinations, and VA and private treatment records covering 
the entire period of the appeal have been received.  No 
further development action is necessary.  


ORDER

The reduction in rating for traumatic arthritis of the lumbar 
spine, with postoperative residuals of a 
laminectomy/discectomy at L5-S1, from 60 percent to 20 
percent was proper; the appeal as to this issue is denied.  

An evaluation in excess of 20 percent for traumatic arthritis 
of the lumbar spine, with postoperative residuals of a 
laminectomy/discectomy at L5-S1, is denied.  

A total evaluation on the basis of individual unemployability 
is restored, effective from August 1, 2006.  



______________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


